Per Cwriam.
Suit by Rodman against Sturgis and Ellis, to recover money deposited with them by the plaintiff. The defendants were non-residents of the state, and proceedings in attachment were had. Ozias Bowen was summoned as garnishee. Several creditors of Stwgis and Ellis filed their claims under the attachment, and final judgment was rendered against Sturgis and Ellis, and Bowen as garnishee, by default.
Several errors are assigned, but we shall not notice them, as no steps were taken in the Court below to correct them. It has been settled by several decisions that in judgments taken by default, the defendant must make his application to the Court below to correct the error, if any exist, before bringing the case here.
The appeal is dismissed with costs.